DUNN, J.
Respondent on October 5, 1922, filed his motion to dismiss the appeals herein on the ground that *337“appellant has not perfected his appeal nor prosecuted the same within the time nor with the diligence required by law and the rules of the supreme court.”
From the showing made by respondent it appears that judgment was entered against appellant April 20, 1921; motion for new trial denied June 8, 1921; appeal from judgment and order. denying new'trial perfected July 1, 1921; that reporter’s transcript was ordered by district judge on August 13, 1921, and transcript fees deposited August 29, 1921, but that transcript had not been settled October 5, 1922.
No transcript or brief has been filed in this court, nor has any order extending appellant’s time been made. No appearance was made by appellant in opposition to this motion. The appeals are dismissed, with costs to respondent.
Rice,. C. J., and Budge, McCarthy and Lee, JJ., concur.